Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-14-00571-CV

                                   Ted Kaldis aka Ted Lefteris Kaldis

                                                    v.

                                              Crest Finance

              NO. 2012-71189 IN THE 281ST DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
     MT FEE                   $10.00           05/15/2015               E-PAID                   ANT
     MT FEE                   $15.00           04/17/2015               E-PAID                   ANT
     MT FEE                   $10.00           03/27/2015               E-PAID                   ANT
     MT FEE                   $10.00           01/16/2015               E-PAID                   APE
     MT FEE                   $10.00           10/03/2014               E-PAID                   ANT
     MT FEE                   $10.00           09/19/2014               E-PAID                   ANT
   RPT RECORD                $610.00           08/20/2014                PAID                    ANT
   CLK RECORD                 $74.00           07/31/2014                PAID                    ANT
      FILING                 $175.00           07/21/2014                PAID                    ANT
STATEWIDE EFILING             $20.00           07/21/2014                PAID                    ANT
     MT FEE                   $10.00           07/11/2014               E-PAID                   APE


   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $954.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this July 24, 2015.